Case 2:21-cv-02022-DOC-KES Document 66 Filed 04/21/21 Page 1 of 5 Page ID #:3238



 1   Stephen McArthur (State Bar No. 277712)
     stephen@smcarthurlaw.com
 2   Thomas Dietrich (State Bar No. 254282)
     tom@smcarthurlaw.com
 3   THE MCARTHUR LAW FIRM, P.C.
     9465 Wilshire Blvd., Ste. 300
 4   Beverly Hills, CA 90212
     Telephone: (323) 639-4455
 5
     Attorneys for Plaintiff Thrive
 6   Natural Care, Inc.
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10                                    SOUTHERN DIVISION
11
12    THRIVE NATURAL CARE, INC.,                  Case No. 2:21-CV-02022-DOC-KES
13                       Plaintiff,               STIPULATION TO EXTEND TIME
                                                  FOR THRIVE NATURAL CARE,
14          v.                                    INC. TO RESPOND TO LE-VEL
                                                  BRANDS, LLC’S ANSWER AND
15    LE-VEL BRANDS,                              COUNTERCLAIMS
      LLC,
16                                                Judge: Hon. David O. Carter
                         Defendant.               Courtroom: 9D
17
18
      LE-VEL BRANDS, LLC,
19
                   Counterclaim Plaintiff,
20
            v.
21
      THRIVE NATURAL CARE, INC,
22
                   Counterclaim Defendant.
23
24
25
26
27
28


                          STIPULATION EXTENDING TIME FOR THRIVE TO RESPOND
Case 2:21-cv-02022-DOC-KES Document 66 Filed 04/21/21 Page 2 of 5 Page ID #:3239



 1         Pursuant to Civil Local Rule 7-1, Plaintiff and Counter-defendant Thrive
 2   Natural Care, Inc. and Defendant and Counterclaimant Le-Vel Brands, LLC, by and
 3   through their respective counsel, hereby stipulate as follows:
 4         1.     Defendant filed its Answer and Counterclaims (Doc. 48) on April 2,
 5                2021.
 6         2.     Plaintiff currently has until April 23, 2021, to answer, move, or otherwise
 7                respond to Defendant’s Answer and Counterclaims.
 8         3.     Counsel for the parties have met and conferred regarding certain issues
 9                about Plaintiff’s answer and response to Defendant’s Answer and
10                Counterclaims and request an additional seven days to address or narrow
11                any such issues.
12         NOW, THEREFORE, IT IS HEREBY STIPULATED, by and between the
13   parties, through their respective counsel of record, that Plaintiff’s deadline to respond
14   to any answer or counterclaims filed by Defendant shall be extended by seven days
15   and shall, upon the Court’s signature of the proposed order filed herewith, be due
16   April 30, 2021.
17         IT IS SO STIPULATED.
18   Dated: April 21, 2021                   THE MCARTHUR LAW FIRM, P.C.
19
20                                           By /s/ Stephen C. McArthur
                                               Stephen C. McArthur
21
                                             Attorneys for Plaintiff and Counter-
22                                           defendant Thrive Natural Care, Inc.

23
24
25
26
27
28
                                                 1
                          STIPULATION EXTENDING TIME FOR THRIVE TO RESPOND
Case 2:21-cv-02022-DOC-KES Document 66 Filed 04/21/21 Page 3 of 5 Page ID #:3240



 1   Dated: April 21, 2021                KENDALL BRILL & KELLY LLP
 2
 3                                         By /s/ Shauna E. Woods (with permission)
                                             Shauna E. Woods
 4
                                           Attorneys for Defendant and
 5                                         Counterclaimant Le-Vel Brands, LLC

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
                        STIPULATION EXTENDING TIME FOR THRIVE TO RESPOND
Case 2:21-cv-02022-DOC-KES Document 66 Filed 04/21/21 Page 4 of 5 Page ID #:3241



 1                    ATTESTATION UNDER LOCAL RULE 5-4.3.4
 2         I, Stephen McArthur, am the ECF User whose ID and password are being used
 3   to file this Stipulation. In compliance with Local Rule 5-4.3.4(a)(2), I hereby attest
 4   that Shauna E. Woods has concurred in this filing.
 5
 6   Dated: April 21, 2021
                                                /s/
 7                                              Stephen C. McArthur
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3
                          STIPULATION EXTENDING TIME FOR THRIVE TO RESPOND
Case 2:21-cv-02022-DOC-KES Document 66 Filed 04/21/21 Page 5 of 5 Page ID #:3242



 1                                CERTIFICATE OF SERVICE
 2   Case Name: Thrive Natural Care, Inc. v. Le-Vel Brands, LLC, Case No. 2:21-CV-
     02022-DOC-KES
 3
     IT IS HEREBY CERTIFIED THAT:
 4
           I, the undersigned, declare under penalty of perjury that I am a citizen of the
 5   United States over 18 years of age. My business address is 9465 Wilshire Blvd., Ste.
     300, Beverly Hills, CA 90212. I am not a party to the above-entitled action.
 6
              I have caused service of the following documents, described as:
 7
     STIPULATION TO EXTEND TIME FOR THRIVE NATURAL CARE, INC.
 8   TO RESPOND TO LE-VEL BRANDS, LLC’S ANSWER AND
     COUNTERCLAIMS
 9
     on the following parties by electronically filing the foregoing on April 21, 2021, with
10   the Clerk of the District Court using its ECF System, which electronically notifies
     them.
11
     KENDALL BRILL & KELLY LLP                              Attorneys for Defendant
12   Alan Jay Weil (63153)
     ajweil@kbkfirm.com
13   Shauna E. Woods (300339)
     swoods@kbkfirm.com
14   10100 Santa Monica Blvd., Suite 1725
     Los Angeles, California 90067
15   Telephone: 310.556.2700
16   FINNEGAN, HENDERSON, FARABOW,
     GARRETT & DUNNER, LLP
17   Mark Sommers (pro hac vice forthcoming)
     mark.sommers@finnegan.com
18   Patrick Rodgers (pro hac vice forthcoming)
     patrick.rodgers@finnegan.com
19   901 New York Avenue, NW,
     Washington, DC 20001-4413
20   Telephone: (202) 408-4064
     Morgan E. Smith (SBN 293503)
21   morgan.smith@finnegan.com
     3300 Hillview Avenue
22   Palo Alto, CA 94304
     Telephone: (650) 849-6600
23
     I declare under penalty of perjury under the laws of the United States of America that
24   the foregoing is true and correct.
25
26    Date:     4/21/2021                 By: /s/
27                                            Stephen McArthur

28
                                                   4
                            STIPULATION EXTENDING TIME FOR THRIVE TO RESPOND
